Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “a transition period for changing a level of the first switching signal so as to change on/off of the first switching element is provided between time of end of a period that appears earlier out of a first vertical scanning period and a second vertical scanning period and time of start of a period that appears later, the first vertical scanning period being a period during which an on- level scanning signal is sequentially applied to the plurality of first scanning signal lines, and the second vertical scanning period being a period during which an on-level scanning signal is sequentially applied to the plurality of second scanning signal lines.”

Claims 2-12 and 14 are dependent upon claim 1 and are allowed for the reason mentioned above in claim 1.

	Claims 15, none of the prior art of record teaches alone or in combination the limitation “in the first mode, a first writing period has a same length as a second writing period, the first writing period being a period during which an on-level scanning signal is applied to each of the plurality of first scanning signal lines so that the data signal is written into pixel circuits included in the first display region, and the second writing period being a period during which an on-level scanning signal is applied to each of the plurality of second scanning signal lines so that the data signal is written into pixel circuits included in the second display region, and in the second mode, the second writing period is shorter than the first writing period.”
	Claim 16, none of the prior art of record teaches alone or in combination the limitation “in the first mode, a first vertical scanning period has a same length as a second vertical scanning period, the first vertical scanning period being a period during which an on-level scanning signal is sequentially applied to the plurality of first scanning signal lines, and the second vertical scanning period being a period during which an on-level scanning signal is sequentially applied to the plurality of second scanning signal lines, and in the second mode, the second vertical scanning period is shorter than the first vertical scanning period.”

	Claim 17 is dependent upon claim 16 and is allowed for the reason mentioned above in claim 16. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691